DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 19, 2021 has been entered. Claims 1-18 have been cancelled. New claims 19-29 have been added and are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (WO 2014/165320 A2, hereinafter "Desclos '320") in view of Desclos et al. (U.S. Pub. No. 2014/0071008, hereinafter "Desclos '008").
Regarding claim 19, Desclos ‘320 teaches (Fig. 1, 7A, 19) an antenna system comprising: a multi-mode antenna configurable in a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the multi-mode antenna comprising: a radiating element (51) comprising a vertical portion and a horizontal portion, the vertical portion disposed on a ground plane (56), the horizontal portion extending from the vertical portion such that an antenna volume is defined between the ground plane (56) and the horizontal portion of the radiating element (51); and a 
Desclos ‘320 does not teach wherein the antenna system further comprises: a conductor that is spaced apart from the ground plane, the conductor coupled between the parasitic element and the active tuning circuit.
However, Desclos ‘008 teaches (Fig. 3) an antenna system that further comprises: a conductor (316) that is spaced apart from the ground plane (301), the conductor (316) coupled between the parasitic element and an active tuning circuit (305).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 to have a conductor that is spaced apart from the ground plane, the conductor coupled between the parasitic element and the active tuning circuit as taught by Desclos ‘008 in order to couple a ground plane to a parasitic element (Desclos ‘008 Par. 22). 
Regarding claim 20, Desclos ‘320 in view of Desclos ‘008 teaches (Fig. 1, 7A, 19) the antenna system of claim 19, further comprising: a transmission line (Transmission Line) coupled between the radiating element (51) and the active tuning circuit (Active Tuning Module).
Regarding claim 26, Desclos ‘320 in view of Desclos ‘008 teaches (Fig. 1, 7A, 19) the antenna system of claim 19, wherein the parasitic element (52) comprises a vertical portion and a horizontal portion, the vertical portion of the parasitic element (52) extending from the ground plane (56), the horizontal portion of the parasitic 
Regarding claim 28, Desclos ‘320 in view of Desclos ‘008 teaches (Fig. 1, 7A, 19) the antenna system of claim 26, further comprising: a transmission line (Transmission Line) coupled between the active tuning circuit (Active Tuning Module) and the conductor (316). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (WO 2014/165320 A2, hereinafter "Desclos '320") in view of Desclos et al. (U.S. Pub. No. 2014/0071008, hereinafter "Desclos '008") as applied to claim 20 above, and further in view of Maruta et al. (US. 7,773,035, hereinafter "Maruta").
Regarding claim 21, Desclos ‘320 in view of Desclos ‘008 teaches the antenna system of claim 20. 
Desclos ‘320 in view of Desclos ‘008 does not specifically teach the antenna system of claim 20, wherein the transmission line comprises a coaxial transmission line, a microstrip transmission line, a stripline transmission line, a co-planar waveguide, or a parallel wire transmission line.
However, Maruta teaches (Fig. 53) an antenna system wherein a transmission line (534A, 534B) comprises a microstrip transmission line (Col. 31, lines 15-20).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 in view of Desclos ‘008 to have the transmission line comprise a microstrip transmission line as taught by Maruta in order to suppress the phase of parasitic .
Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (WO 2014/165320 A2, hereinafter "Desclos '320") in view of Desclos et al. (U.S. Pub. No. 2014/0071008, hereinafter "Desclos '008") as applied to claim 20 above, and further in view of Achour et al. (U.S. 8,928,530, hereinafter "Achour").
Regarding claim 22, Desclos ‘320 in view of Desclos ‘008 teaches the antenna system of claim 20.
Desclos ‘320 in view of Desclos ‘008 does not specifically teach the antenna system of claim 20, wherein the transmission line comprises a single conductive trace.
However, Achour teaches (Fig. 3) an antenna system wherein a transmission line comprises a single conductive trace (Col. 2, lines 41-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 in view of Desclos ‘008 to have the transmission line comprise a single conductive trace as taught by Achour in order to accommodate wireless device design (Achour Col. 2, lines 43-45).
Regarding claim 29, Desclos ‘320 in view of Desclos ‘008 teaches the antenna system of claim 28.
Desclos ‘320 in view of Desclos ‘008 does not specifically teach the antenna system of claim 28, wherein the transmission line comprises a conductive trace.
However, Achour teaches (Fig. 3) an antenna system wherein a transmission line comprises a conductive trace (Col. 2, lines 41-43).
.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Desclos et al. (WO 2014/165320 A2, hereinafter "Desclos '320") in view of Desclos et al. (U.S. Pub. No. 2014/0071008, hereinafter "Desclos '008") as applied to claim 20 above, and further in view of Rofougaran et al. (U.S. 7,933,562, hereinafter "Rofougaran").
Regarding claim 23, Desclos ‘320 in view of Desclos ‘008 teaches the antenna system claim 20.
Desclos ‘320 in view of Desclos ‘008 does not teach the antenna system claim 20, further comprising: a transformer circuit coupled between the transmission line and the active tuning circuit.
However, Rofougaran teaches (Fig. 17) an antenna system further comprising: a transformer circuit (82) coupled between the transmission line (230) and the active tuning circuit.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 in view of Desclos ‘008 to have a transformer circuit coupled between the transmission line and the active tuning circuit as taught by Rofougaran in order to adjust antenna characteristics (Rofougaran Col. 19, lines 19-23). 
Regarding claim 24, Desclos ‘320 in view of Desclos ‘008 and Rofougaran teaches the antenna system claim 23.
Desclos ‘320 in view of Desclos ‘008 does not teach the antenna system of claim 23, wherein the transformer circuit comprises one or more passive electrical components.
However, Rofougaran teaches (Fig. 17) an antenna system wherein the transformer circuit (82) comprises one or more passive electrical components (inductors, capacitors of 82).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 in view of Desclos ‘008 to have the transformer circuit comprise one or more passive electrical components as taught by Rofougaran in order to adjust antenna characteristics (Rofougaran Col. 19, lines 19-23).
Regarding claim 25, Desclos ‘320 in view of Desclos ‘008 and Rofougaran teaches the antenna system claim 24.
Desclos ‘320 in view of Desclos ‘008 does not teach the antenna system of claim 24, wherein the one or more passive electrical components comprise one or more inductors, one or more capacitors, or one or more resistors.
However, Rofougaran teaches (Fig. 17) an antenna system wherein the one or more passive electrical components comprise one or more inductors, one or more capacitors, or one or more resistors (inductors, capacitors, resistors of 82).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Desclos ‘320 in view of Desclos ‘008 to have the one or more passive electrical components comprise .
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The relevant prior art does not reasonably teach, suggest, or motivate one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna system of claim 26 such that the conductor is coupled to the parasitic element at a junction where the vertical portion of the parasitic element and the horizontal portion of the parasitic element meet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845